DETAILED ACTION
“Method for Operating a Bending Machine”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first bending tool” in clm. 1
 “a second bending tool” in clm. 1
 “a control apparatus” in clm. 1 and 2
“a light source” in clm. 1
“an optical detection means” in clm. 1
“a display apparatus” in clm. 4
“a workpiece manipulator” in clm. 5
“sensing elements” in clm. 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following 
“The first bending tool” is a bending punch (Pg. 9, ¶2)
“The second bending tool” is a bending die (Pg. 9, ¶2)
The Specification does not provide specific corresponding structure for the “control apparatus”
The Specification does not provide specific corresponding structure for the “light source”
The Specification does not provide specific corresponding structure for the “optical detection means” 
The Specification does not provide specific corresponding structure for the “display apparatus”
The Specification does not provide specific corresponding structure for the “workpiece manipulator”
The Specification does not provide specific corresponding structure for the “sensing elements”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “which means” in line 16 renders the metes and bounds of the claim indefinite. To what component does this term refer? The “means of 
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bending shanks” in claims 1-2 and 10 appears to be used by the claims to mean “workpiece legs” (the bending shanks are denoted by reference characters 36/37; as shown in figs. 2-4 and described in Pg. 15, ¶3, these “bending shanks” are not distinct bending tools and are instead legs of the workpiece); while the accepted meaning for the term “bending shank” is “the end of a tool which fits into a drawing holder” (As defined by the McGraw-Hill Dictionary of Scientific and Technical Terms). The term is indefinite because the specification does not clearly redefine the term, and the claims appear to define more bending tools in addition to the first/second bending tools previously defined. 
Regarding claim 1, the phrase "in particular" in line 25 renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Must “evaluation of the deformation behavior of the workpiece” include “determination of the elastic recovery”? 
Regarding claim 1, the phrase “if” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. As when the established maximally permissible deviation is exceeded or only when the measured deviation is equal to the established maximally permissible deviation? Is the established maximally permissible deviation actually determined; what happens if it is not determined? 
Regarding claim 2, the phrase “if” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. As such, the recitation “if an established maximally permissible angle deviation of the angle bisector from the center plane is exceeded, a control signal is generated by means of the control apparatus, and, on the basis of the control signal, a correction of the angle deviation of the workpiece is carried out, until the angle deviation lies within a permissible maximal deviation from the center plane” renders the metes and bounds of the claim confusing and indefinite. Should this recitation be “when an established maximally permissible angle deviation of the angle bisector from the center plane is exceeded . . .”?
Claims 3-9 are rejected for depending upon rejected claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard et al (WO 2006/135961 A1; hereafter Appleyard) in view of Fischereder et al (US 9,278,383 B2; hereafter “Fischereder”)
Regarding Claim 1
Appleyard discloses a method for bending of a workpiece (3) along a straight bending line, by means of a first bending tool (2) and a second bending tool (4) of a press brake (20; Pg. 10, ln. 10-19), comprising the steps: 
placement of the workpiece (3) between the two bending tools (2/4; fig. 10a); 
displacement of the first bending tool (2) in the direction toward the second bending tool (4), wherein the region between the two bending tools (2/4) is monitored for the presence of obstacles by means of a safety system (26/28; fig. 7; Pg. 12, ln. 24-30), by a control apparatus (Pg. 19, ln.. 12-14), during the approach movement between the first bending tool (2) and the second bending tool (4), wherein the safety system (26/28) has a light source (26; Pg. 11, ln. 25-28) disposed on a first longitudinal side of the press brake (20) and an optical detection means (28; Pg. 12, ln. 1-5) disposed on a second longitudinal side of the press brake (20), which means (28) corresponds with the 
pre-bending of the workpiece (3) to a pre-bending angle (α; fig. 4), which fits between a first bending shank (left leg of workpiece (3)) and a second bending shank (right leg of workpiece (3); Pg. 17, ln. 6-9); 
removal from one another of the two bending tools (2/4), until the workpiece (3) is relieved of stress (Pg. 17, ln. 20-24); 
measurement of the bending angle (α) on the stress-relieved workpiece (Pg. 12, ln. 1-9) and evaluation of the deformation behavior of the workpiece (3; Pg. 16 ln. 30 - Pg. 17, ln. 3 & Pg. 17, ln. 20-24), in particular determination of the elastic recovery;
a control signal is generated (i. e. a signal output to a screen for viewing or a signal for the comparison/checking of image data by a processor; Pg. 19, ln. 3-14), and on the basis of the control signal, a correction of the position of the workpiece (3) is carried out (Examiner notes that if determination is made that reworking is necessary (Pg. 17, ln. 20-24) and there is an “obvious error in the work piece alignment” (Pg. 19, ln. 6-9) correction of the workpiece position must be made prior to reworking); 
displacement of the first bending tool (2) in the direction toward the second bending tool (4) and thereby re-bending (“reworking”) of the workpiece (3), taking into consideration the determined -5-deformation behavior of the workpiece, until a final bending angle is achieved (Pg. 17, ln. 20-25). 
Appleyard does not specify wherein the method includes determination of the position of the bending line of the stress-relieved and pre-bent workpiece in relation to a center plane of the first and/or of the second bending tool, wherein the safety system is used for determination of the position of the bending line, and wherein if an established maximally permissible deviation of the position of the bending line from the center plane is determined by means of the control apparatus and that the correction of the position of the workpiece is carried out, until the position deviation of the bending line lies within a permissible maximal deviation from the center plane,
Fischereder discloses: a method for bending a workpiece wherein workpiece positioning is optimized to minimize non-production time and ensure high accuracy and operational safety (col. 1, ln. 49-54). A multi-axis robot (20) - with a gripping device (21) - is utilized in conjunction with the bending press (2) for positioning a workpiece (4) between bending tools (12; Col. 4, ln. 50-54). Fischereder teaches that the positioning includes: positioning of the workpiece bending line (82; col. 9, ln. 41-45) relative to the bending plane (56; col. 6, ln. 25-35) and correction of the angular deviation between a bending line (82) of the workpiece (3; i. e. an “angle bisector”) and the bending plane (56) of the bending tools (12; col. 8, ln. 1-7; fig. 6-8). 
Examiner notes that Appleyard teaches that the safety system can be used for determination of the alignment of a bent workpiece relative to the bending tools (Pg. 19, ln. 6-14), but does not disclose how repositioning of the workpiece takes place. Fischereder discloses an apparatus and method for accurate workpiece positioning, wherein the workpiece is positioned based on alignment of the bending line of the workpiece with the bending plane of the bending tools (col. 6, ln. 25-35)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the positioning apparatus of Fischereder into the apparatus of Appleyard, thereby forming an apparatus wherein the position of the bending line of the stress-relieved workpiece is determined by the safety system of 
Regarding Claim 2
Appleyard in view of Fischereder teaches the method according to claim 1,
Fischereder further teaches wherein the position of the angle bisector (82; bending line, 82, bisects the angle formed by the two legs of the workpiece before and after bending) between the bending shanks is determined, and an angle deviation of the angle bisector from the center plane is calculated by means of the control apparatus, wherein if an established maximally permissible angle deviation of the angle bisector from the center plane is exceeded, a control signal is generated by means of the control apparatus, and, on the basis of the control signal, a correction of the angle deviation of the workpiece is carried out, until the angle deviation lies within a permissible maximal deviation from the center plane (col. 8, ln. 1-7; fig. 6-8). 
When the positioning apparatus/method of Fischereder is incorporated into the apparatus of Appleyard - as described in reference to claim 1, above - the above limitations would be incorporated by one of ordinary skill in the art in addition to the 
Regarding Claim 3
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the control signal is output to an operator of the press brake as an optical and/or acoustical warning signal (Pg. 19, ln. 3-14; in this case, an optical warning signal is displayed to the operator on the screen). 
Regarding Claim 4
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein in addition to the optical and/or acoustical warning signal, a representation of the position deviation of the bending line and/or of the direction deviation of the angle bisector is output to an operator of the press brake by means of a display apparatus (Pg. 19, ln. 3-14; Examiner notes that the image output to the screen shows both the workpiece and the bending tools, thus shows the claimed deviations). 
Regarding Claim 5
Appleyard in view of Fischereder teaches the method according to claim 1.
Fischereder further teaches wherein a control signal triggers a correction movement may be carried out by a workpiece manipulator (20) that holds the workpiece (3) during the bending procedure (col. 4, ln. 50-54). 
When the positioning apparatus/method of Fischereder is incorporated into the 
Regarding Claim 6
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the control signal triggers a correction movement of the first bending tool or of the second bending tool (Pg. 17, ln. 1-5; upon identification by the safety system that the selected tool is not the correct tool, the first or second bending tool must be moved for replacement). 
Regarding Claim 7
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the bending angle of the stress-relieved workpiece is detected by means of sensing elements (i. e. cameras; Pg. 20, ln. 27 - Pg. 21, ln. 2). 
Regarding Claim 8
Appleyard in view of Fischereder teaches the method according to claim 1.
Appleyard further teaches wherein the pre-bending angle and/or the bending angle of the stress-relieved workpiece is detected by means of the safety system (26/28; Pg. 16, ln. 26 - Pg. 17, ln. 9). 
Regarding Claim 9
Appleyard in view of Fischereder teaches the method according to claim 1.
Fischereder further teaches wherein the procedure for bending of the 
When the positioning apparatus/method of Fischereder is incorporated into the apparatus of Appleyard - as described in reference to claim 1, above - the above limitations would be incorporated into the system of Appleyard during re-bending by one of ordinary skill in the art in order to minimize non-production time and ensure high accuracy and operational safety, as taught by Fischereder (col. 1, ln. 49-54).
Regarding Claim 10
Appleyard in view of Fischereder teaches the method according to claim 1.
Fischereder further teaches wherein the position of the bending line is determined (82; col. 8, ln. 1-7; Examiner notes that he location of the bending line (82) must be determined for this comparison and correction to be carried out) in that tangents (annotated fig. 7) laid against the inside of the bending shanks (annotated) are determined, and the bending line (82) is assumed to lie at the intersection (annotated) of the two tangents.
When the positioning apparatus/method of Fischereder is incorporated into the apparatus of Appleyard - as described in reference to claim 1, above - the above limitations would be incorporated into the system of Appleyard during re-bending by one of ordinary skill in the art in order to minimize non-production time and ensure high accuracy and operational safety, as taught by Fischereder (col. 1, ln. 49-54).

    PNG
    media_image1.png
    500
    408
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    730
    658
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show bending presses and methods similar to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725     

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725